UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 02-1579



SHEKHEM BEY,

                                              Plaintiff - Appellant,

          versus


JUWANNA MANN PRODUCTION CORPORATION; MOGAN
CREEK   PRODUCTION   INCORPORATED;   IN   DRAG
PRODUCTION   CORPORATION;    WARNER   BROTHERS
PRODUCTION, INCORPORATED; WARNER BROTHERS
PICTURES, INCORPORATED; TIME WARNER PRODUCTION
CORPORATION,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Richard L. Voorhees,
District Judge. (CA-02-20-3-V)


Submitted:     July 19, 2002                 Decided:   July 29, 2002


Before WILLIAMS and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Shekhem Bey, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Shekhem Bey appeals the district court’s order denying the

request   to    certify     registration     of   an   apparently   fraudulent

judgment pursuant to 28 U.S.C.A. § 1963 (West Supp. 2002).              We have

reviewed the record and the district court’s opinion and find no

reversible error.        Accordingly, we affirm on the reasoning of the

district court.         See Bey v. Juwanna Mann Prod., No. CA-02-20-3-V

(W.D.N.C. May 3, 2002). We dispense with oral argument because the

facts   and    legal    contentions    are   adequately    presented    in   the

materials      before    the   court   and   argument    would   not   aid   the

decisional process.




                                                                       AFFIRMED




                                        2